             Case 4:18-cv-00259-BSM Document 63 Filed 09/04/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DISTRICT

JOHNNY BANKS                                                                        PLAINTIFF

VS.                               CASE NO. 4:18CV00259 BSM

SHELBY HAWKINS, in his individual capacity,
et al.                                                                          DEFENDANTS


             DEFENDANTS’ NOTICE OF FILING EXHIBIT CONVENTIONALLY
        Come now, Defendants, the City of Shannon Hills, Arkansas (hereinafter, “the City”) and

Officer Shelby Hawkins (hereinafter, “Ofc. Hawkins”) in his individual capacity, by and through

their counsel, Sara Monaghan, and for their Notice of Filing Exhibit Conventionally, state:

        1.       Defendants filed a Motion for Summary Judgment on September 3, 2019.

        2.       Exhibit 1 to Defendants’ Reply to Response to Motion for Summary Judgment

[Doc. 61] and Exhibit 4 to Defendants’ Response to Plaintiff’s Statement of Undisputed Material

Facts [Doc. 62] each consist of a 911 audio file from Saline Co. Emergency Management.

Defendants are sending copies of said exhibit to the Court, via hand delivery, for conventional

filing with the clerk’s office.

                                                    Respectfully submitted,

                                             BY:    Sara Monaghan
                                                    Ark. Bar No. 2005276
                                                    Attorneys for Defendants
                                                    P.O. Box 38
                                                    North Little Rock, AR 72115
                                                    TELEPHONE: 501-978-6122
                                                    FACSIMILE: 501-537-7262
                                                    EMAIL: smonaghan@arml.org
